4710

              THE      ATTO     R&Y       GENERAL


                         AUS-ITN   11.-
 WI&L W-ON
Am-     GWIZECAL
                             Octobv z9 lg60

    Honorable A. W. Walker                Opin-ionNo.   WW-952
    County Attorney
    Dickens County                        Re: Voting rights of
    Spur, Texas                               persons who have
                                              resided in the State
                                              more than one year
                                              but have-changed
                                              their residence from
                                              one'county to another
                                              less than sti months
                                              before the election.
   ,DearMr. Walkers:
          Youhave requested an .opinlonon the following
   'question:
            Is it legal for a person who has been's
        residen.tofthe State of'Texas'formore than
        12'months but who has resided in Dickens County
        for only one month to vote on State and National
        offices in 'theGeneral Electlon'inNovember In
       -the election precinct of his residence In Dickens
        County, Texas?
            In the brief accompanyingyour request you refer to
    Attorney General's Opinion No. o-2666, dated August 31, 1940,
    and ask in effect whether that opinion is still a correct
    statementof the law. Citing Article VI, Section 2 of the
    Texas Constitution,Article 2967 of the Revised Civil Statutes,
    and the case,of Little v. State ex rel. Parsell, 75 Tex. 616,
                   90   Oii     N   0 2bbb 1 th
    ~v~swfrZ~50~~8coLL.ypt~o~ot~~~%!?ii3~~~~s t~t~asFZZ~~
    of the election may vo~teIn the helectionprecinct of his new
    residencefor all state offices and for all district offices
    whose districts Include both counties. The reason,for your
    questioningwhether this holding is still correct Is explained
    in the foliowing quotation from-your brief:
            "My concern in this matter is based'on the
        fact that Article 5.~15of the Election Code Is
        worded differentlyfrom Article 2967 of the Re-
        vised Civil Statutes, which was in force in 1940.
        You will notice that Article 5.15 of the Code
Honorable A. W. Walker, page 2 (WW-952)

   provides that the voter must make an oath that
   he has resided in the county where he offers
    to vote for six months, while Article 2967,
   which Article 5.15 replaced,provided that
    the voter must make an oath that he has re-
    sided in the districtor county where he of-
   'fers to vote for six months. In other words,
    the words 'districtor' were left out of Ar-
    ticle 5.15. However, Article VI, Section,2
   of the Constitutionstill reads the same old
   way. Also, see 15-B Tex.Jur. 387-388, Sec.
    31, footnote 20. In addition, see said 1940
   opinion and Attorney General's letter opinions,
   JULY 11,  1932 (Vol. 336, p. 518), July 1, 1936
    (Vol. 372, ynwO), and August 6, 1938 (Vol.
   382, Pi.617 .
        At the outset it should be observed that the only
-placeat which.a person may vote 3s eat the place of his resl-
dence at the time of the election. (Throughoutthis opinion,
residencemeans legal residenceor domicile;8s~distinguished
from actual 'placeof abode while absent from one's domicile.)
When a person changes his residencefrom one.countyto-another,
he immediatelyloses his right to vote In the county of his
former residence,either by absentee~ballotor by.returning
to the county to vote~on election day, even thoughhe.may not
be able .to.votein the county of.hls new,resldenceuntil he
has fulfilled'therequisite length of residence to permit
~h$mto vote,there., Art. VI,.Sec...2,.Tex..,Cons,t.,;.
                                                   Arts. 2.06
and 5.05,.'ElectionCode; Sartwelle.v~.Bunn;120~~S~W.2d~130
 (Tex.Civ.App.,lg38).
        .Thenature of the rlght.of.suffrage~~  (frequently
called a privllege~ratherthan .a right)'@ stat&in the.fol-
lowing -.uotationfromthe..oplnion    InSolon v; &ate, 54 -Tex.
,Cg.ni.
      &! 1, 114 S.W. ; 349,.352~(1908),~wj1ic+&Jso cites~numerous
other support$ng~.authorlties:::..~    1,~      '.
         ,"#&;
             &&;,;mre is It& & ;&& ,;tio       '~$& ,;&
  ~:.not.a necessary or~flxed'In&den% of~,.diti$&shippo   .-
    oti:lnhereht:dm  each and every individual,:,but::~that_
    voting is the.exercise,   of.p.ol.itical-
                                           .power,..arid
                                                       hog.
    one Is entitled to vote,~unlessthe people .in their
    sovereign capacity,have conferred on hlmthe right
    to do .so. .Itmay be 1ald;down asa~general proposi-
    tlon'thatthe rightof suffrage.may.beregulated and
    modified or withdrawnby the.:au~thorlty~,whlch,con-.
                                         ,.
    ferre~dIt,.*.+ * ,In the,:case :of.State,~v~."Dil~on,.32
    Fla. 545i 14~'So:.  383; 22 .!L.R.A.'
                                       ~,124,~~,,.~n~,~treatrng
                                                         :
     this general subject, the court ~say:;:',~'The:
                                                   wrightto
!

                                                                  4711
    Honorable A. W. Walker, Page 3 (WW-952)

          vote Is not an inherent or absolute right found
          among those'generallyreserved in bills of rights,
          but Its possession is dependentupon constitutional
          or statutory.grant. Subject to the limitationscon-
          tained In the.federalConstitution,the elective
          franchise is under the control of the sovereign
          power of the states, expressed in Constitutionsor
          statutes properly enacted. Where a Constitutionhas
          conferred the right and prescribedthe qualifications
          of electors, it of course is paramountuntil amended,
          and the'heglslaturecannot change or add to~them In
          any way; 'but,where the.Constitutiondoes not fix the
          right of.suffrageor prescribe the qualificationsof
          voters, it is competent for the Legislature,as the
          representativeof the lawmakingpower of the state,
          to do so. These principlesare well recognizedand
          fully established by authority in this country.'"
            The extent to which the Federal Constitutioncontrols
    the right of suffrage is summarizedin the following uotatlon
    rrom Voting and Election.Laws,by ConstanceE. Smith 9Oceana
    Fublicatlons.InC.~,   Em      11 (see, also; 18 Am. Jur.,
    :Xlectlons,gg 46, &';-2g C.J.S., Elections, gg 5-8):
              '* * * !IheConstitutiongrants to the state
          legislaturesthe power to prescribe 'the times,
          places and manner of holding electionsfor senators
          and representatives,'and also the.power to~deter-
          mine the manner of appointingpresidentialelectors.
          These two grants of power coupled with each state's
          unquestionedauthority to control all elections for
          state offices endow the states with decisive control
      .   over all elections; for, while it is true .thatthe
          Constitution,reservesto Congress the right to make
          or alter regulationsfor congressionalor senatorial
          elections, Congress has only rarely exercised this
          power and then only in very limited ways. * * *
              "One reads the ConstitutionIn vain for a con-
          crete definition of who shall have the right to vote;
          there is only the declarationof the 15th and 19th
          Amendments that a citizen may not be denied the right
          to vote because of race, color, previous condition
          of servitude,or sex. A section of the 14th Amend-
          ment defining citizens as 'all persons born or nat-
          uralized in the United States and subject to the
          jurisdictionthereof' is relevant, since citizen-
          ship Is inall states a requisitefor suffrage.
          With the exception of these broad restrictions,full
          responsibilityfor determiningvoter qualifications
          comes within state jurisdiction;** *.'
Honorable A. W. Walker, page 4 (WW-952)

        Subject to the foregoinglimitations,It is thus
seen that in electionsfor federal offices as well as for
state offices, the State may,grant or withhold suffrage as
it sees fit and may impose whatever voter qualifications
It chooses.
       Article VI, Section 2 of the Texas Constitution
provides:
       "Every person subject to none of the fore-
   going dlsquallficatlons fiontained In Section 1
   of Article Vg, who shall have attained the age
   of twenty-oneyears and who shall be a citizen
   of the United States and who shall have resided
   in this State one year next preceding an election
   and the last six months within the district or
   county in which such person offers to vote, shall
           d a qualified elector;** *." (Emphasis

        Prior to 1951, Article 2955 of the Revised Civil
Statutes, which Is now Article 5.02 of the ElectionCode,
contained this identicalprovision. Article 2967,:.R:C.S.,  ~,
which is now Article 5.15 of the Election Code,~provlded
that a voter who moved to another~county after receiving his
poll taxreceipt or-exemptioncertificatecould vote in the
precinct.ofhis new residenceby making oath "thathe then
resides.in the precinct where he.offers.tovote..and.has re-
sided for the last six months in the district 'orcounty in
which he offers to vote and twelve months In the .State."
When the Election Code was adopted in 1951;.the words "dis-
trict or" were dropped from Articles 5.02 and 5.15 of the
Code. (In the historical comment under Article 5.02 of Ver-
non’s Election Code, It is stated that the word "district"
was omitted becaus~ethe word district is too indefinite.)
        The Constitutionfixes the qualificationsof an
elector, and the Legislatureis powerless to add to or take
from these quallfic&.ions. Solon v. State supra. Ko
Schneider, 110 Tex. 369, 218 S W 479 221'S W ,8b07f&);
Texas Power and LightCo. v. Brownwoo: Publil Service Go.,
  1sw      1 5 (Tex.Civ.App.lg.37
&&lt&*2~de~&dent School District' $?Gefe fj6;  )' WW
                                                   2       2d
 08 (1956). Accordingly,~the
                     - _.     Constitution &d  no; the stai-
utes‘must.belooked to in determiningwhat residence require-
ments are Imposed upon voters, and forthis purpose the omls-
sion of the words "districtor" ~fromArticles 5.02 and 5.15
of the Election Code may be disregarded. Your question,
therefore, is to be answered on the basis,of the 'residence
requirementsset out in Article VI, Section 2,of the Constitu-
tion.
                                                                4712
Honorable A. W. Walker, Page 5 &W-952)

        Voters who have moved from one county to another
within less than six months precedin an election must be
broken down into two categories: (17 those who have re-
sided for six months within a district which Includes the
county of their former residence and the county of their
new residence (under present governmentalorganization,
the district may be either a congressional,senatorial,
representative,judicial, supreme judicial, or State Board
of Educationdistrict);,and (2) those who do not have six
months' residence in any one of these various types of dls-
tricts. (Throughoutthis opinion it is assumed that the
voter has resided in the State for one year and is other-
wise qualified to vote.)
        Little v. State ex rel. Parsell, 75 Tex. 616, 12
S.W. 965 (1tQC) d fines the voting rights of.persons In
the first categ&ye In that case, complainthad been made
to~the followingjuryinstructlon:
            !By~the language 'who shall have resided In.
       the State one year ~nextpreceding an election,
       and the last six months in the dlstrict,orcounty
       in which.he offers to vote,' is meant at.any State
       or district election a person would be ,qualifledto
       vote for State or district officers if he possessed
       none of the dlsqualif$cationsmentioned in paragraph
       2'of this charge, and had lived one ~year'inthe
       State next preceding such election, and'.thelast six
       ,monthsin thendistrict in which he offered to vote;
       but at an election held for the purpose of~locating
       a county seat, and to elect county officers only,
       the test as to residence in order to be.a qualified
       elector would be one year in the State next preceding
       such election, and the last six months in the county
       ,ln which he offered to vote."
The Supreme Court held that the instructionwas not erroneous,
saying:
            'We think the court correctly interpreted
       the language quoted in the charge. It is found
       fin section 2 of Article 6 of the Constitution.In
       our opinion it admits of no other reasonable con-
        struction. When construed as meaning that a resi-
       dence for six months in the district should qualify
       an elector to vote for district officers, we have
       no difficulty in determiningwhich district Is
       meant; but if we should say that such residence
       gives a right to vote for county officers, we should
       be at a loss to know whether It Is the congressional,
        judicial, senatorial,or legislativedistrict in
        which the voter was to reside in order to acquire the
Honorable A. W. Walker, Page 6 (WW-952)

    qualification. If such had been the intention,
    the kind of districtwould have been named, or
    there would have been some language in the pro-
    vision indicatingsome rule by which the question
    could be determined. Besides, the construction
    claimed by appellant that six months' residence
    in the district entitr ed the voter to vote for
    county offices alsg WOUld have rendered the words
    *or county' superfluous,because every county in
    the State is, and will in all probabilitycontinue
    to be, a part of some district. Since the dls-
    trict Includes the county, it was unnecessary to
    have used the word county if it had been intended
    that a residence in the district should give the,
    qualificationto vote for county officers."
        Article VI, Section 2 of the Constitutionwas also
construed in United States v. Slater, 6 Fed. 824 (Clr. Ct.,
D. Tex. 1881). which held that a voter who had resided for
six months in a congressionaldistrict but less than six
months in the county could legally vote for congressmanand
for all state officers. The Court said:
        "Dut if, being a citizen of the United States,
    a residence of one year in the state, and the last
    six months next before the election within the dis-
    trict, will give him a right to vote in the elec-
    tion precinct in which he resides, for what officers
    can he vote? Cur present constitutionprovides,
    (article6,.~ 3:) 'All qualified electors of the
    state, * *~* who shall have resided for six nionths
    Immediatelypreceding an electionwithin-the limits
    of any city or corporate~town,shall have the right
    to vote for mayor and all other elective officers.'
    It is clear that a residencein the district for six
    months does not give the right to,vote for city or
    town officers,unless the residencehas been In said
    city or town;'and,by parity of reasoning, such resl-
    dence would not give the right to vote for county.of-
    ficers unless said six-monthsl~residence had been ',
    within the county; and, by a like parity of reasoning,
    such residence would give the privilege of voting for
    district officers and for state officers, he having
    the other qualifications, and having resided the re-
    quired six months in the district,and the required
    one year In the state, next before the election, and
    duly presenting himself In the election precinct in
    which he resides. And this rational conclusion is
    made irresistlbl~ystrong by the previous uniform
    practice of permittingqualified electors~of.the
    State to vote for state and district offices, where
                                                                           4713
        Honorable A. W. Walker,~page'i'
                                      (WW-952)

                  their residence was not such as to authorize
                  them to vote,forkcounty offices at the time and
                  place of ,thelroffering to vote."
               Later decisions of our courts have establishedthat
       voters who have resided In the county for six months may vote
       in elections.of political~subdivlslons within the county
      .whlch'aredenominate.d,:~~as~
                                "districts"without having six
       ,months
             ~I.
               residence:~ln:.lthe
                                pollt.ical
                                         ~s'ubdlvls,ion:
                                                       ~':
                                                        Warren v.
       Robinson,'32“:S.W.~2d
                           871 '(,Tex:Civ'.App.
                                             193O);'Shawv. Taylor,
       '14bS W.2d 452(Tex.Civ.App. 1940); Cranier v. Graham, 2b4
       S.W.2h 135 Texc;Civ.App. 19%; error ref     Duncan v. Willis,
       157 Tex. 31 ; 302.S.W.2d 627 (1957).  In-&e  last-cited case,
       which Involved a'school'dlstrictelection, the Supreme Court
       clarified the meaning of "district"in Article VI,,Sectlon 2
       of the'Constitutlon,~8s follows:-
                      "Petitioners'.asslgnmentagain raised the
                  mooted constructionof the word 'district8ap-
                  pearingin ~the-con~stltutional    section..'In Little
                  v..State..~exirel. Parsell,~:"j'5Tex. 616, 12 S.W. 965,
                  this~Court construed the term 'dlstrictl~    :asmeaning,
                  a.pol~itidal subdivis~ionembracing&e. ormore' counties
                  and'%& 6ne..~referring                       a"county such
                                           to subdivisions..of.,
                  as the school districthere involved~.".:,This.,construc-
                  tlon ~w~~~.              .Creme,r
                            ~&LB~,~ssi?d~~~ln      vt Graham;',Tex:Civ.App.
                  264 S.W.2d~l35;'136'wherein~it'was     stated't@t .~%vhether
.~    .‘.”        rightly or wrongly, ithas,been decided~fiy.,th-e‘Supreme
.‘_
                  Courg-,thatthe word "district"asused finthe..phrase,
                  disJunctively..withrthe   'word,"county.~is ..me~anlngless,
                                                                           '
                  and that the ~authorltles    supportthe.rule,that tan
                  .electormust be a resident of the..State    for one year,
                  resident of the county for six months;..,and   a resident
                  of the subdivisionof the county fiuch:as a'schoal'
                  districg,whereln he votes at the time'he Votes, but
                  'notnecessarilyforsix months.' 'Applicationfor writ
                  of error.ivis 'refused~in   the Graham case and we regard
                  the constructlon"of.theconstltutlonal'phrase      as set-
                  tled. See Cremer.v. Graham, supra, and authorities
                  cited therein. This constructionundoubtedly ac-~
                  counts for the deletion of the words 'districtor!
                  from Artlcle~,5.02   of~the Election Code: Under the
                  rule above~,set  forth the courts below were correct
                  In holding that the'five persons above ,mentionedwere
                  entitled to vote at the election in question.although
                  they may not have resided In the Glenwood School Dis-
                  trict for a period of six months prior to.the date of
                  the election."
                    In Duncan v. Willis the Court 'tooknote of the deletion
             Of "districtor" from Article 5.02 of the Election Code without
             expresslypassing on what effect it had ondlstricts.,embracing
Honorable A. W. Walker, page 8 (W-952)

one or more counties. The Court's use of the expression
"mooted construction"might suggest that it thought the con-
structionof "district"had become moot by virtue of the
deletion, but this evidentlywas not the Intended meaning.
By discussingthe constructionwhich should be placed on
the constitutionalprovision,the Court recognizedthat the
word "district"continues to have force despite its deletion
from the statute.
        It is our opinion that, under the foregoing decisions,
a person who has resided for six months In a defined,district
of the State which includesmore than one county, but has re-
sided less than six months in the county of his residence at
the time of the election,may vote for offices of the distrift
and for all offices which are voted on throughout the State,
but he may not vote for offices of districts in which he does
not have the six,monthst residenceor for county and precinct
offices.
        The second category of voters--thosewho do not-have
six months' residence in a defined district--presentsthe ques-
tion of ~whetherby virtue of one.,year'sresidence In the State
they are entitled to vote'for~statewideoffices, although they
may not vote for district, county or precinct offices. Several
Attorney General’s letter opinions between 1930 and -19&Cheld
that they may vote for state offices, while others rendered
during the ssme period held that they-cannotvote for any of-
fice. ~The only authoritiescited In support of the holding that :
they could vote for state offices were Little v. State and United
States v. Slater., There 1s strong argument in favor of the view
that this should be the rule, but we are faced with the fact
that the Constitutionstates the residence qualificationscvn-
junctlvelyas one year's residence in the State and six months'
residence In the district or county. To be a qumfled elector
for any~office or for sny,election,a person.mustfulfill both
conditionsof residence. Neither the language of the Consti-
tution nor the statementsmade in the cases',construing this
provision justify the concluslon,thatthe six months' residence :;
in the district or,county is waived as a qualificationfor Voting:
in state elections.


        1If the~voterhas the six months' residence in the
district,he will be entitled to vote 'forstatewlde,offlces       :
regardlessof whether an office of that district is being
voted on at the,electlon.:,For example, a person,who has
resided In a;state senatorialdistrict for six months may
vote for statesoffices in a year for,which no election for
State Senator Is held In the district.
                                                             4714
Honorable A. W. Walker, page 9 (WW-952)

        Texas is not alone in denying a voting right to
persons who do not meet both state and local residence re-
quirements. In every other State, in addition to residence
in the State one must also have resided within a county or
an election precinct for a required length of time ranging
from 30 days to one year, with approximatelyhalf of the
States requiring 3 months or longer.2 Smith, Voting and
Election Laws, supra, pp. 15-19. That,author makes the
7?ollowingcomment:
        "Althoughno one would recommend abandon-
    ment of residence requirementsaltogether, It
    is often contendedby responsiblecritics that
    some state regulationsare overly stringent.
    It is estimated,for instance, that over five
    percent of the American voting population is
    unable to meet the residence requirementIn
    most elections and the implicationsof such
    widespread disfranchisementin a democratic
    society cannot be ignored. One has only to
    look at the statisticsof populationmovement
    In the United States, especially during and
    since the second World War, to know that the
    problem of disfranchisementof sizable portions
    of the electoratecan only become more acute
    unless residence requirementsare reduced to
    reasonabletime limits."
         We are keenly aware of the seeming inequity of denying
 to citizens who meet the state residence requirement the right
 to vote for statewideofficers because they have not resided
 in some one locality within the State for a period of six
 months. Rut to hold that a person may vote for statewide of-
 fices on the basis of one year's residence'inthe State with-
 out regard to the length of residence in the district or county,
 it would be necessary to Ignore the second residence condition.
 However harsh or unreasonablethis conditionmay be, the plain
.requlrementsof the Constitutioncannot be ignored. Relief
'mustcome through amendment of the Constitution. It is our
 opinion, and you are so advised, that a person who does not
 meet the requirementfor SIX months' residence In the district
 or county is not entitled to vote for any office in the general
 election.

        2Californiaand Wisconsin permit new residents of the
State to vote In presidentialelections with less than the
normal residence requirements,and Connecticutpermits former
residents to vote by absentee ballot in presidential elec-
tions until they become electors in the State of their new
residence.
Honorable A. W. Walker, page 10 (WW-952)

        Advertingto the category of voters who have six
months' residencein a district but not in the county,we
have noted that Article 5.15 of the Election Code omits
the words "districtor" in making provision for voting by
persons who have changed their residence since obtaining
their poll tax receipts or exemption certificates. This
statute now reads as follows:
        "Art. 5.15. Removal to another county 'or
                    election precinct
       "If a citizen after receivinghis poll tax
   receipt or certificateof exemption,removes
   to another county or to another election pre-
   cinct in the same county, he may vote at an
   electl.on;general,special, or primary, In the
   precinct of his new residence in such other
   county or precinct by presentinghis poll tax
   receipt or certificateof exemption or his af-
   fidavit of Its loss to the precinct judges of
   election,and state in such affidavitwhere he
   paid such poll tax or received such certificate
   of exemption,and by mating oath that he is the
   identicalperson described In such poll.tax re-
   ceipt or certificateof exemption,and that he
   then resides In the precinct where he offers to
   vote and has res1de.dfor the last ~slx.(6)months
   in the county in which he offers to vote and.
   twelve (12) months in.the State. But no such
   person shall be permitted to vote in a city of
   ten thousand (10,000)inhabitants,,or more, unle~ss
   he has first presented to the tax collector of
   his residencea tax receipt or certificate,not
   less than four (4) days prior to such election
   orprimary election or made affidavit where he
   paid such poll tax or recelved'suchcertificate
   of exemption;and~the collector shall,thereupon
   add his name to the list of qualified voters of
   the precinct of his new residence; and unless
   such voter ha,sdone this and his name appears in
   the certified list of voters of the precinct of
   his new,residence,he shall not vote."
        The.deletlonof'referenceto residence,in the dis-
tr~lctraises two questions: (1) what form of oath shall
the election judge requfre of the voter, and (2)must the.
voter who has moved Into e city of lO,OOO.ormore Inhabl-
tants comply with the requirementfor~havinghls~name
placed on the list of qualified voters.
       On the first question; it is-our .op,inion.'that
                                                      the
election judge should require the voter to make the oath
                                                            4715
Honorable A. W. Walker, page 11 (WW-952)

required in this article, substituting"district"for "countyn.
The electionsjudge should mark out on the voter's ballot all
offices for which he Is not entitled to vote, before per-
mitting the voter to mark his ballot and.casthis vote.3 In
electionswhere voting machines are used, the clerk attending
the machine should lock out the offices for which the voter
is not entitled to vote before permittinghim to close the
curtains'and~casthis vote. (Section 2 of Articles7.14, Elec-
tion Code, requires that the machine "be so constructedthat
a voter cannot vote for a candidate or on a propositionfor
whom or on which he is not lawfully entitled to vote.")
        On the second question, it is our opinion that the
tax collector should add the voter's name to the list of quall-
fled voters upon the voter's request and upon being satisfied
that the voter has resided for six months in some district of
which the county Is a part. 'Whilethe oath which the voter
makes at the polllng.placewill disclose that he does not have
six months' residence In the county, the tax'collectormay
properly place a notation to this effect alongside the voter's
name on the list of qualified voters.
        With the deletion of "district",this statute leaves
the tsxcollectors in a state of doubt as to their authority
to add the names of voters who have not resided in the county
for six months. It also leaves the voters In doubt as to
whether this statute Is applicableto them. "No such person"
refers to any citizen who has moved to another county or elec-
tion precinct after receivinghis receipt or certificate,but
it could be taken to refer only to such persons who have re-
sided In the county for six months efter the removal. If the
voter has attempted to comply with the requirementbut the
tax collectorhas refused to add his name in the belief that
the statute does not authorize this action, we think it is
clear that the election judge should neverthelessallow him
to vote upon satisfactoryproof of his qualificationsas an
elector and of the reason why his name does not a
the list of qualified voters. Att'y Gen. Op. V-1@3106;2).
Election judges have authority to administeroaths for the
purpose of obtaining such proof, and It would be advisable

        3This procedure necessarilygives the election judge
an opportunityto see the number on the ballot which the
voter receives, contrary to the provision in Article 8.11 of
the Election Code that the voter shall be allowed to take his
own bal1o.twithout the number being known to the election
JUd43e.However, we are of the opinion that the voter should
not be furnishedwith a ballot which would enable him to vote
a full ticket, and he must surrender this safeguard to the
secrecy of his ballot if he wishes to vote.
Honorable A. W. Walker, page 12 (WW-952)

for the election judge to preserve In affidavit form the
voter's statementof the reason why his name Is not listed.
        Where the voter has made no attempt to have his
name added to the list, the question becomes more difficult,
While the failure of the Legislatureto define Intelligibly
the requirementsimposed upon the voter should not deprive
him of his constitutionalright to vote, we have come to the
conclusion that persons with less than six months' residence
in the county are reasonablyput on notice that they must
comply with this requirement,and a voter who fails to make
applicationto the tax collectorIs not entitled to vote.


        In order to be a qualifiedelector of this
    State, a person must meet both conditionsof
    residence set out in Article VI, Section 2 of
    the Constitution;namely, residenceof one year
    Snthe State next precedingthe election, and
    residence the last six months in the district
    or county in which he offers to vote.
       A person, otherwise qualifiedto vote, who
   has resided for six months in a defined district
   of the State which includes the county of his
   .former,residenceand the county of his new resi-
   dence, but.,hasresided less than six months In
   the county of his residenceat the time of the
   election,may vote for offices of the district
   and for all offices which are voted'on through-
   out the'state,but he may not vote for offices
   of districtsIn which he does not have the .slx
   months' residenceor for county and precinctof-
   flees. A~personwho does not mee.tthe require-,
   mentfor six months' residence in the.distrlct
   or county is not,entitledto vote for any office.
        The only place a person may vote is in the
   .county of his~residenceat the ,time..ofthe elec-
    tion. Upon change of residencefrom.one county
    to another;a person loses his right to vote.in
    the county of his former res$dence,evan,though
    he may.~beunable to vote in the county of his new
    residence.
                                Yours very truly,
                                wILI.WILSOW
                                AttorneyGeneral~of Texas
                                            4716
 Hbnorable A. W. Walker, page 13 (WW-952)

 MKW:bh
 APPROVED:
 OPINION COMMITTEE
 W. V. Geppert, Chairman
 J. C. Davis, ,Jr.
,.,Rilqy
       EUgene.Fietcher.
 Robert H. Walls
 Iola Barron Wilcox
 RETIEWED FOR TH&Al'TORN~ GENERAL
 BY:
        Leonard Passmore